Citation Nr: 1635891	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a urinary/bladder condition, to include as secondary to service-connected diabetes mellitus with erectile dysfunction and chronic kidney disease.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Jackson, Mississippi.  Subsequent to the perfection of his appeal, the Veteran proffered testimony before the undersigned at the RO in April 2016.  

The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions aimed at eliciting testimony as to the elements of the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Indeed, the hearing focused on the elements necessary to substantiate the claim for benefits and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 


FINDINGS OF FACTS

1.  The Veteran is service-connected for type II diabetes mellitus and he has been diagnosed as suffering from a bladder condition.

2.  A VA medical provider has concluded that there is an etiological link between the Veteran's service-connected diabetes mellitus and his bladder condition. 

3.  The Veteran's service medical treatment records are negative for any findings or complaints involving sleep apnea.

4.  Competent evidence does not etiologically link the Veteran's post-service diagnosed sleep disorder with his military service or any incident therein or as being secondary to or aggravated by a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bladder disorder, secondary to service-connected diabetes mellitus, type 2, with erectile dysfunction and chronic kidney disease, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014).  38 C.F.R. §§ 3.102, 3.155(a), 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the AOJ advised the Veteran of the evidence and information necessary to substantiate his service connection claim, and his and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The Veteran was afforded miscellaneous VA examinations and the results of the medical examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination involving the claimed bladder disorder and subsequent report involved a review of the available medical records and the results of actual testing/examining of the Veteran.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007).  

VA has not provided the Veteran with a VA examination addressing his claim of service connection for sleep apnea.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim.  However, in this instance, the only evidence of a possibly connection between the Veteran's current disability and service are the Veteran's own conclusory statements, and these statements are not sufficient to trigger VA's obligation to obtain and examination or opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  Therefore, the Board finds that a VA examination is not warranted in this instance for the sleep apnea claim.

In summary, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, and any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends he has a bladder/urinary condition that he believes is related to or was caused by his service-connected type II diabetes mellitus.  As noted above, the Veteran provided testimony before the Board in April of 2016.  At that hearing, the Veteran testified that he had issues with his bladder retaining too much water and not being able to void without a catheter.  

In April 2016, the Veteran underwent a VA examination.  The examination report reflects that the examiner determined that the Veteran's service-connected disability had caused his bladder condition.  Specifically, the examiner stated:

	. . . bladder condition is [at] least as likely . . . due to or the result of his service connected diabetes mellitus type II [disorder] with erectile dysfunction and chronic kidney disease.  Diabetes is a comprehensive disease that doesn't just involve glucose levels.  It can also affect the nervous system.  A damaged nerve would cause the patient to experience the urinary retention similar to the way the damaged nerves cause the erectile dysfunction [currently experienced by the Veteran]. . . 

There are no competent opinions of record that contradict the April 2016 VA examiner's opinion.  As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes mellitus, type 2, with erectile dysfunction and chronic kidney disease caused the current bladder disability.  It follows that entitlement to service connection for a bladder disability is warranted in this case. 

B.  Sleep Apnea

The Veteran has also requested that service connection be granted for sleep apnea.  He has testified that while he was in service, he believed that he was a "hard sleeper" and that sometimes he would ask others whether he was a loud sleeper.  After military service, he was diagnosed with sleep apnea and he was prescribed a CPAP machine.  

A review of the Veteran's service medical treatment records reveals that he was not diagnosed with sleep apnea while on active duty.  Moreover, those same records do not record any complaints involving sleep apnea.  The Board further notes that there is no medical records showing that the Veteran received treatment for sleep apnea within one year of his discharge from military service. 

The claims file reveals that the Veteran underwent a sleep study in 2001 and upon completion of the study, he was diagnosed as suffering from sleep apnea.  A CPAP machine was prescribed.  It is noted that since being diagnosed as having sleep apnea, none of the health care providers have hypothesized or suggested that the sleep disorder began in or was caused by his military service or is secondary to a service-connected disorder.  

Notwithstanding the above, the Veteran has continued to claim that his sleep apnea was caused by or the result of his service or secondary to a service-connected disability.  However, he has not provided medical evidence that would support such assertions.  The only evidence in this regard are general, vague statements by the Veteran.  Nonetheless, when specifically asked at the 2016 Board hearing if anyone in service ever told him that he snored really loud or stopped breathing at night or sounded like he was choking, he said no.  

The Board does not doubt the sincerity of the Veteran in reporting that he now suffers from sleep apnea that he believes was caused by or the result of his military service or his service-connected disorders.  However, the matter at hand involves complex medical assessments that require medical expertise.  The statements provided by the Veteran and endorsed by his representative are all an exercise of medical judgment which these individuals are not competent to offer.  The Veteran is not competent to provide more assertions capable of lay observation.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  Thus, the Veteran's lay assertions are not competent evidence with respect to the etiology of sleep apnea. 

Based on the discussion above, the Board finds that service connection for sleep apnea is not warranted either based on it being caused or aggravated by an already service-connected disability or as being due to service because the weight of the most probative evidence of record is against finding such a causal association or link.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2015); Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection on a direct, presumptive, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015). 


Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the most probative evidence of record is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for a bladder condition secondary to the Veteran's service-connected type II diabetes mellitus is granted.  

Entitlement to service connection for sleep apnea is denied.  




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


